United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-3635
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              David Gabriel Morago

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                           Submitted: August 30, 2019
                            Filed: September 17, 2019
                                   [Unpublished]
                                  ____________

Before COLLOTON, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

     Federal inmate David Morago pleaded guilty pursuant to a plea agreement, in
which he waived many rights, including the right to file a motion under 18 U.S.C.
§ 3582(c)(2). He now appeals after the district court1 denied his renewed motion for
a sentence reduction under § 3582(c)(2). His counsel has moved to withdraw, and
has submitted a brief acknowledging the plea agreement contained a waiver of the
right to seek § 3582(c)(2) relief, but challenging the voluntariness of that waiver; and
arguing Morago is eligible for a sentence reduction.

       Upon careful review, we conclude the record shows Morago knowingly and
voluntarily entered into the plea agreement, including the § 3582(c)(2) waiver. Cf.
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (applying de novo review
to validity and applicability of appeal waiver); United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if appeal falls within
scope of waiver, defendant knowingly and voluntarily entered into waiver and plea
agreement, and enforcing waiver would not result in miscarriage of justice). As the
§ 3582(c)(2) waiver is valid, we conclude the district court did not err in denying
Morago’s renewed motion. See Freeman v. United States, 564 U.S. 522, 541 (2011)
(Sotomayor, J., concurring in the judgment) (noting if the government wants to ensure
a defendant’s term of imprisonment will not be reduced, it can negotiate with such
defendant to waive the right to seek a sentence reduction under § 3582(c)(2)).

      Accordingly, we grant counsel leave to withdraw, and we affirm.
                     ______________________________




      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                          -2-